Per Curiam,
Plaintiff sued to recover compensation for injuries received in a collision between an automobile he was driving at the time and one of defendant’s trolley cars. The court below granted a nonsuit, which it subsequently refused to take off. The testimony shows plaintiff came west on the Butler Road and turned north on the Germantown Road on which defendant operates a single track trolley line. A large danger signboard on the Butler Road, one hundred feet east of the Germantown Road, gave notice of the railway on the latter road: Plaintiff turned into the Germantown Road and drove north, straddling the track, with a trolley car coming toward him, according to his own testimony, “forty or fifty feet away.” Before clearing the track his auto was struck on the radiator by the on-coming car. As the testimony fails to show that he either looked, listened or made any effort to discover whether the road was clear immediately before entering on the trolley track he was clearly guilty of contributory negligence and the court below properly entered a compulsory nonsuit.
Judgment affirmed.